 


109 HR 1457 IH: To amend the Internal Revenue Code of 1986 to restore the deduction for the travel expenses of a taxpayer’s spouse who accompanies the taxpayer on business travel.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1457 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Abercrombie introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to restore the deduction for the travel expenses of a taxpayer’s spouse who accompanies the taxpayer on business travel. 
 
 
1.RESTORATION OF DEDUCTION FOR TRAVEL EXPENSES OF SPOUSE, ETC. ACCOMPANYING TAXPAYER ON BUSINESS TRAVEL 
(a)In generalSubsection (m) of section 274 of the Internal Revenue Code of 1986 (relating to additional limitations on travel expenses) is amended by striking paragraph (3). 
(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act. 
 
